                     Case 3:21-mj-71300-MAG Document 1 Filed 08/17/21 Page 1 of 12                                       FILED
AO 91 (Rev. 11/11) Criminal Complaint                                                                                    Aug 17 2021

                                                                                                                     SUSANY. SOONG
                                     UNITED STATES DISTRICT COURT                                               CLERK, U.S. DISTRICT COURT
                                                                 for the                                     NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                      SAN FRANCISCO
                                                     Northern District
                                                   __________  DistrictofofCalifornia
                                                                            __________

                  United States of America                          )
                             v.                                     )
                                                                    )      Case No. 3-21-mj-71300 MAG
                                                                    )
                JAMES WILLIAM PALMER                                )
                                                                    )
                                                                    )
                          Defendant(s)


                                                   CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of              01/27/21 & 05/2020 to 01/2021      in the county of            Marin County              in the
     Northern          District of             California       , the defendant(s) violated:

            Code Section                                                      Offense Description
18 USC 922(g)(1)                                 Maximum 10 years imprisonment
                                                 Maximum $250, 000 fine
18 USC 922(a)(1)(A)                              Maximum 3 years supervised release
                                                 $100 special assessment
                                                 Forfeiture




         This criminal complaint is based on these facts:
See attached affidavit of ATF agent Joseph Demartini




         ✔ Continued on the attached sheet.
         ’

                                                                                                     s/

                                                                                               Complainant’s signature
         Approved as to form _______________
                                                                                                Joseph Demartini ,Special Agent ATF
                   AUSA _Alexis James_____
                                                                                                Printed name and title

Sworn to before me by telephone.


Date:             08/17/2021
                                                                                                  Judge’s signature

City and state:                         San Francisco, CA                                Hon. Judge Joseph C. Spero
                                                                                                Printed name and title
          Case 3:21-mj-71300-MAG Document 1 Filed 08/17/21 Page 2 of 12




                       AFFIDAVIT OF ATF SPECIAL AGENT
             JOSEPH DEMARTINI IN SUPPORT OF CRIMINAL COMPLAINT

        I, Joseph Demartini, a Special Agent with the United States Bureau of Alcohol, Tobacco,
 Firearms and Explosives, currently assigned to the ATF San Francisco Metro Field Office in San

 Francisco, California, being duly sworn, hereby state as follows:

I.      INTRODUCTION

        1.      I submit this affidavit in support of an application under Rule 4 of the Federal

 Rules of Criminal Procedure for a criminal complaint and arrest warrant authorizing the arrest of

 James William PALMER for (1) being an Unlicensed Manufacturer and Dealer Manufacturing

 and Dealing Firearms, in violation of Title 18 United States Code Section 922(a)(1)(A) between

 in or about May 2020 and in or about January 2021; and for (2) being a Prohibited Person in

 Possession of a Firearm, in violation of Title 18, United States Code, Sections 922(g)(1) on or

 about January 27, 2021 in the Northern District of California.

II.     AFFIANT BACKGROUND AND SOURCES OF INFORMATION

        2.      I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and

 Explosives (ATF) and have been so employed since July 2020. I am an investigative or law

 enforcement officer of the United States within the meaning of 18 U.S.C. § 2510(7), that is, an

 officer of the United States who is empowered by law to conduct investigations of and to make

 arrests for offenses enumerated in 18 U.S.C. § 2516. I was trained as an ATF Special Agent at

 the Federal Law Enforcement Training Center in Glynco, Georgia.

        3.      As an ATF Special Agent, I have been trained to conduct and participate in both

 state and federal investigations involving the trafficking of firearms and distribution of controlled

 substances. I have received training in investigating and assisting in the prosecution of criminal

 street gangs engaged in illegal narcotics and firearms trafficking. I have received training and

 participated in various types of investigative techniques, including using electronic surveillance,

 undercover agents, and informants.

        4.      This affidavit is submitted for the limited purpose of securing a criminal

                                                  1
           Case 3:21-mj-71300-MAG Document 1 Filed 08/17/21 Page 3 of 12




 complaint and arrest warrant. I have not included every fact known to me concerning this

 investigation. Instead, I have set forth only the facts sufficient to establish probable cause that a

 violation of the federal law identified above have occurred.

         5.      I have based my statements in this affidavit on my training and experience,

 personal knowledge of the facts and circumstances obtained through my participation in this

 investigation, information provided by other agents and law enforcement officers, information

 provided by reports prepared by other agents and law enforcement officers, and information

 provided by records and databases. I believe these sources to be reliable. Where I refer to

 conversations and events, unless otherwise noted, I refer to them in substance and in relevant

 part rather than in their entirety or verbatim. This affidavit reflects my current understanding of

 the facts relating to this investigation, but my understanding may change in the future as the

 investigation proceeds.

         6.      My experience and training as a Special Agent with the United States Bureau of

 Alcohol, Tobacco, Firearms and Explosives (“ATF”) and my participation in the investigation

 form the basis of the opinions and conclusions set forth below.

III.     APPLICABLE LAW

         7.      Title 18 U.S.C. § 922(a)(1)(A) prohibits any person from engaging in the business

  of importing, manufacturing, or dealing in firearms, or in the course of such business to ship,

  transport, or receive any firearm in interstate or foreign commerce without a license. The

  elements of a section 922(a)(1)(A) offense are:

              a. The defendant was willfully engaged in the business of dealing in, importing,

         or manufacturing firearms within November 6, 2020 and January 27, 2021; and

              b. The defendant did not then have a license as a firearms dealer, importer,

         or manufacturer.

         8.      Title 18 U.S.C. § 922(g)(1) prohibits any person who has been convicted of a

  crime punishable by a prison term of more than 1 year, from possessing a firearm or ammunition

  in or affecting interstate or foreign commerce. The elements of a section 922(g)(1) offense are:

                                                    2
          Case 3:21-mj-71300-MAG Document 1 Filed 08/17/21 Page 4 of 12




              a. The defendant knowingly possessed a firearm;

              b. The defendant had been convicted of a crime punishable by a prison

        term of more than 1 year at the time of the possession of the firearm;

              c. The defendant knew he had been convicted of a crime punishable by a

        prison term of more than 1 year at the time of the possession of the firearm; and,

              d. The firearm had been shipped or transported from one state to another.

IV.     FACTS ESTABLISHING PROBALE CAUSE

        9.       On November 6, 2020, a search warrant for a forensic download of a cell phone

 for an unrelated Marin County Sheriff’s Office (MCSO) investigation revealed a text message

 conversation between the subject of the unrelated MCSO investigation and a contact labeled

 “James.” This launched an investigation into PALMER for the below charges.
        A.       Manufacturing and Dealing in Firearms Without a License

        10.       Law enforcement searched for the phone number for “James,” from the

 unrelated MCSO investigation using commercial information databases and learned that the

 number was associated with PALMER. During a text conversation that spanned the month of

 October 2020, PALMER negotiated the sale of a Glock 17 for $780.00. See below for an

 excerpt of the conversation from October 3, 2020:

                         PALMER:       What about getting that 17 so I can resume business? I got
                                       6 people waiting. I got your shit ready
        11.      See below for an excerpt from the continuing conversion from October 30, 2020:

                         UNRELATED SUSPECT: Since u gon bug everytime I get dro off u im
                                  done doing bidness wit u ima buy that hamma today n give
                                  u whteva n im done im tired of this shit yo.

                         PALMER:       I’m a very responsible man. I’ve been doing this in the
                                       jungle for 20 years off and on. I move fast. Annoys the fuck
                                       out of people but the select few who like to hustle hard. I
                                       get it if you don’t want nothing to do wit it. All I care about
                                       is the money. Every penny.
                         UNRELATED SUSPECT: U off work


                                                  3
           Case 3:21-mj-71300-MAG Document 1 Filed 08/17/21 Page 5 of 12




                      PALMER: Yup. But wit wife and kids. What do you need?

                      UNRELATED SUSPECT: Hamma and tree

                      PALMER: Ok how much bread you have

                      UNRELATED SUSPECT: $780 that’s all she had

                      UNRELATED SUSPECT: Where am I meeting u

                      PALMER: Ill leave to you. Give me 20 mins exactly. Leaving in 10

Based on my training and experience “hamma” refers to a pistol and a “17,” mentioned earlier in

the conversation, refers to a Glock 17. The “jungle” is referencing a housing project in Marin

City, CA. “Tree” refers to marijuana and “bread” is a reference to US currency.

       12.     As a part of the investigation, MCSO obtained a search warrant for PALMER’s

residence in Mill Valley, CA and his vehicles. On January 27, 2021, law enforcement executed a

search warrant of PALMER’s residence. MCSO found multiple firearm receivers 1 in various

stages of completion, privately manufactured firearm (PMF) jigs 2, firearms parts and accessories,

assorted ammunition, a Glock pistol frame with the serial number plate removed, and other tools

often used for the production of firearms inside of PALMER’s garage.

       13.     In the same garage, MCSO also found a fully completed P80 .45 caliber Glock

style semi-automatic handgun with one round .45 ACP round in the chamber. MCSO deputies

also observed a white board with various names and corresponding numbers such as 100 and

500, which deputies believe to be indictive of amounts owed and/or paid.

       14.     MCSO sought and obtained a search warrant for PALMER’s cell phones on

January 29, 2021 and February 4, 2021. The forensic examination of PALMER’s cell phones

revealed multiple text conversations between PALMER and multiple prospective buyers and

       1
         27 CFR § 479.11 defines “receiver” as the following: “That part of a firearm which
provides housing for the hammer, bolt or breechblock and firing mechanism, and which is
usually threaded at its forward portion to receive the barrel.”
       2
         A “jig” is a device used to maintain mechanically the correct positional relationship
between a piece of work and the tool or between parts of work during assembly. Regarding
firearms manufacturing, it allows an individual with less machining experience to more easily
and precisely manufacture Privately Made Firearms (PMFs).

                                                4
         Case 3:21-mj-71300-MAG Document 1 Filed 08/17/21 Page 6 of 12




sellers of firearms. Deputies observed in these conversations price amounts for firearms,

meeting places for exchange of money and firearms, photos of firearms, and discussion on

whether a debt is owed. When PALMER contacted potential sellers of firearms and firearms

parts, he often requests that purchases be made without the use of a Federal Firearms Licensee

(FFL) in order to avoid related paperwork and background checks associated with purchasing

firearms from FFLs, using phrases like “under the radar” and “FFL madness.”

       15.     Deputies also observed notes in PALMER’s phone of names and corresponding

numbers seemingly a list of people who have paid or owe money. Images of the notes observed

in PALMER’s phone are below.




       B. PALMER Possessed of a Firearm

       16.     On or about January 27, 2021, pursuant to the aforementioned search warrant,

MCSO deputies stopped PALMER in Mill Valley, CA in the Northern District of California.

PALMER who was driving a Lexus sedan with license plate 8***220 registered to PALMER,

                                                5
         Case 3:21-mj-71300-MAG Document 1 Filed 08/17/21 Page 7 of 12




was the sole occupant of the vehicle. When MCSO deputies approached, PALMER presented

his driver’s license and confirmed his identity. MCSO deputies detained PALMER and then

searched the vehicle. MCSO deputies recovered a loaded Glock brand, Model: 26, .45 ACP

caliber pistol, bearing serial number BGHT680 from the vehicle. Deputies also recovered two

loaded .45 caliber magazines from the center console of the vehicle.

        17.    Deputies searched PALMER’s person and recovered a .40 caliber round of

ammunition in the front left pocket of PALMER’s pants. Deputies also recovered receipts in

PALMER’s wallet from Peninsula Guns and Tactical, and Next Wave Electronics for firearm

parts purchased.

        18.    MCSO deputies interviewed PALMER and post-Miranda he admitted that the

firearm located in the Lexus belonged to him. He also stated that he purchased the Glock for

$900.00 at a gun show two weeks earlier. PALMER stated that he knew the price of $900.00

was more expensive than the regular cost of that model of firearm, but that he paid the higher

price to receive the firearm immediately and avoid paperwork. PALMER claimed that the did

not know he was a prohibited person from possessing firearms. PALMER also stated that the

names and numbers on the white board were regarding bets.


        C.     PALMER’s Knowledge of Prohibited Status

        19.    On April 4, 2011, PALMER was convicted of Assault with a Deadly Weapon in

violation of California Penal Code section 245(a)(1). PALMER was sentenced to 6 months of

jail and 3 years of probation in San Francisco Superior Court.

        20.    During PALMER’s plea colloquy, PALMER was informed that California Penal

Code section 245(a)(1) is a felony and punishable by more than a year in state prison. The

minutes from the plea colloquy indicate the PALMER appeared at the proceeding out of custody.

I therefore believe, that PALMER was aware that his conviction was punishable by more than

year.



                                                6
         Case 3:21-mj-71300-MAG Document 1 Filed 08/17/21 Page 8 of 12




       D.      The Firearm Traveled in Interstate or Foreign Commerce

       21.     An ATF interstate nexus expert confirmed that the Glock brand, Model: 36, .45

ACP caliber pistol, bearing serial number BGHT680 that was recovered from PALMER was not

manufactured in the state of California. As a result, the firearm must have traveled in interstate

and/or foreign commerce prior to being possessed by PALMER within the Northern District of

California.

       E.      PALMER is Not a Registered Federal Firearms Licensee

       22.     An investigation into PALMER’s status revealed that he is not a registered

Federal Firearms Licensee, therefore PALMER is in violation of Title 18 Section 922(a)(1)(A)

(importing, manufacturing, or dealing in firearms without a license).
V.     CONCLUSION

       23.     On the basis of my participation in this investigation and the information

summarized above, I believe there is probable cause to JAMES WILLIAM PALMER, violated

one count of Unlicensed Manufacturer and Dealer Manufacturing and Dealing Firearms,

pursuant to Title 18 United States Code Section 922(a)(1)(A) on or about and in between

October 30, 2020 and January 27, 2021; and one count of Prohibited Person in Possession of a

Firearm, pursuant to Title 18, United States Code, Sections 922(g)(1) on or about January 27,

2021 in the Northern District of California.

       8/17/2021                                               s/
Dated:_____________
                                                     JOSEPH DEMARTINI
                                                     Special Agent
                                                     Alcohol, Tobacco, Firearms, & Explosives


Subscribed to and sworn to before me this 17th day of August, 2021




HON. JOSEPH C. SPERO
United States Magistrate Judge

                                                 7
                         Case 3:21-mj-71300-MAG Document 1 Filed 08/17/21 Page 9 of 12
AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                      NorthernDistrict
                                                 __________    Districtof
                                                                        of __________
                                                                           California

                  United States of America
                             v.                                    )
                                                                   )        Case No. 3-21-mj-71300 MAG
                                                                   )
                    James William Palmer                           )
                                                                   )
                                                                   )
                            Defendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      James Palmer                                                                                       ,
who is accused of an offense or violation based on the following document filed with the court:

’ Indictment              ’ Superseding Indictment        ’ Information        ’ Superseding Information             ✔ Complaint
                                                                                                                     ’
’ Probation Violation Petition             ’ Supervised Release Violation Petition       ’ Violation Notice          ’ Order of the Court

This offense is briefly described as follows:
  18 USC 922(g)(1) - Felon in Possession of a Firearm
  18 USC 922(a)(1)(A) - Unlicensed Manufacturer and Dealing Manufacturing and Dealing Firearms




Date:         08/17/2021
                                                                                          Issuing officer’s signature

City and state:       San Francisco, California                                 Hon. Magistrate Judge Joseph C. Spero
                                                                                            Printed name and title


                                                                 Return

           This warrant was received on (date)                         , and the person was arrested on (date)
at (city and state)                                          .

Date:
                                                                                         Arresting officer’s signature



                                                                                            Printed name and title
                          Case 3:21-mj-71300-MAG Document 1 Filed 08/17/21 Page 10 of 12
AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                       (Not for Public Disclosure)

Name of defendant/offender:             James Palmer

Known aliases:
Last known residence:                 145 Stadium Avenue, Mill Valley CA 94601

Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:             07/19/1984

Social Security number:
Height:           6' 4"                                                Weight:       215

Sex:      M                                                            Race:         White

Hair:     Brown                                                        Eyes:         Brown

Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:             ATF Joseph Demartini 925-584-4727


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):



Date of last contact with pretrial services or probation officer (if applicable):
              Case 3:21-mj-71300-MAG Document 1 Filed 08/17/21 Page 11 of 12




 1 STEPHANIE M. HINDS (CABN 154284)

 2
   Acting United States Attorney                                         FILED
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division                                                Aug 17 2021
 4 ALEXIS JAMES (NYBN 5603865)                              SUSANY. SOONG
   Assistant United States Attorney
 5                                                     CLERK, U.S. DISTRICT COURT
          450 Golden Gate Avenue, Box 36055         NORTHERN DISTRICT OF CALIFORNIA
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6758                          SAN FRANCISCO
 7        FAX: (415) 436-7027
          Alexis.James@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. 3-21-mj-71300 MAG
                                                      )
14           Plaintiff,                               ) MOTION TO SEAL
                                                      ) AND [PROPOSED] ORDER
15      v.                                            )
                                                      )
16   JAMES WILLIAM PALMER,                            )
                                                      )
17           Defendant.                               )
                                                      )
18                                                    )

19

20           The United States hereby moves the Court for an order sealing this Motion, the Complaint, the

21 Arrest Warrant, and this Sealing Order until further order of the Court. Disclosure of the existence of

22 the Complaint and Arrest Warrant may cause the subject of the Complaint to flee, destroy evidence or

23 conceal on-going criminal activity, jeopardizing the progress of the ongoing investigation and the arrest

24 of the defendant.

25           Accordingly, the United States requests that the Court seal these documents, except that the

26 Clerk of Court shall provide copies of the sealed documents to employees of the United States

27 Attorney’s Office. The United States Attorney’s Office is permitted to share these documents as

28 necessary with counsel for the subject of the Complaint and with agents of the Alcohol, Tobacco,


     MOT. TO SEAL AND [PROP.] ORDER
             Case 3:21-mj-71300-MAG Document 1 Filed 08/17/21 Page 12 of 12




 1 Firearms, and Explosives (ATF) and other law enforcement officers.

 2

 3 DATED: August 17, 2021                                 Respectfully Submitted,
                                                          STEPHANIE M. HINDS
 4
                                                          Acting United States Attorney
 5

 6                                                        /s/ Alexis James
                                                          ALEXIS JAMES
 7                                                        Assistant United States Attorney
 8

 9

10

11

12

13
                                                      ORDER
14
            Based upon the motion of the government and for good cause shown, IT IS HEREBY
15
     ORDERED that the government’s Motion to Seal, Complaint, Arrest Warrant, this Sealing Order, and
16
     other related documents in this case shall be sealed until further order of the Court. A copy of the
17
     Complaint and Arrest Warrant shall be provided to agents of the Alcohol, Tobacco, Firearms, and
18
     Explosives (ATF) other law enforcement, and employees of the United States Attorney’s Office, and the
19
     Complaint and Arrest Warrant may be disclosed to federal agents and other law enforcement officers in
20
     order to effectuate the arrest of the defendants. The United States Attorney’s Office is permitted to
21
     share these documents as necessary with counsel for the subject of the Complaint.
22

23             8/17/2021
     DATED: ________________________                      _________________________________
24                                                        HON. JOSEPH C. SPERO
                                                          United States Magistrate Judge
25

26

27

28


     MOT. TO SEAL AND [PROP.] ORDER
